DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, in the reply filed on 6/24/2022, is acknowledged.  The traversal is on the ground that 37 CFR 1.475(b)(1) requires the Office search for the inventions of both Group 1 and Group 2. Applicant’s argument is not persuasive. MPEP 1850 states that an international or a national stage application containing claims to different categories of invention “will be considered” to have unity of invention if the claims are drawn to only a product and a process specially adapted for the manufacture of said product (37 CFR 1.475(b)(1)) but that the requirement of unity of invention shall be fulfilled “only when” there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features (37 CFR 1.475(a)). The expression "special technical features" means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. As demonstrated by the “X” and “Y” references on the International Search Report, at least one independent claim of the application does not avoid the prior art, therefore, the special technical feature of the application is anticipated by or obvious in view of the prior art. Further, claim 1 appears to be anticipated (or at least obvious) in view of USPN 2016/0044980 to Greenacre but there is such a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the current claims (see the below 112 rejections) that the Office is unable to fully evaluate the relationship between Greenacre and the current claims.


Further, the claimed method is not “specially adapted” for the manufacture of said product. The claimed method is not specially adapted because the product as claimed can be made by another and materially different process. For example, the product can be made by a method wherein the fabric is not turned inside out or wherein a non-polycarbonate (e.g. acrylic or PVC) sheet is inserted into the tubular element. 
Further still, there is such a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the current claims (see the below 112 rejections) that the Office is unable to fully evaluate the relationship between the two groups of inventions or the technical features of the claimed invention in relation to the inventions disclosed on the International Search Report. 
Further still, there is such a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the current claims (see the below 112 rejections) that it would be an undue burden on the examiner to examine both inventions. 
Further still, there is such an excessive number of claim pages (25 total claim pages filed 6/24/2022) that it would be an undue burden on the examiner to examine both inventions. 
The requirement is still deemed proper and is therefore made FINAL. Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is not clear how the structured knitted fabric can be comprise a single layer yet comprise a knitted layer (2), a membrane (3) and a fine knitted layer (4).
Claim 1, the phrase “the assembly of several components into a tubular element” lacks antecedent basis. There is no previous mention of any assembly.
Claim 1, the claim requires the structured knitted fabric to be the result of the assembly of several components into a tubular element. It is not clear if the structured knitted fabric is required to have a tubular shape or if a tubular element somehow assists in the production of the structured knitted fabric.
Claim 1, the phrase “essentially constituted of” renders the claims indefinite. It is not clear if the phrase means the equivalent of “consisting of” or “consisting essentially of” or “comprising.” 
Claim 1, the meaning of “circular machines” is unclear. 
Claim 1, the phrase “the internal surface of the knitted layer” lacks antecedent basis. It is not clear what surface is considered the internal surface.
	Claim 1, the phrase “a fine knitted layer” renders the claims indefinite. It is not clear what element(s) of the fabric must be fine and it is not clear what size(s) are considered fine.  
	Claim 1, the phrase “the external surface” lacks antecedent basis. There is not previous mention of an external surface.
	Claim 1, it is not clear what is meant by “said tubular element has a three-dimensionality of the knitted layer.” 
	Claim 1, it is not clear what is meant by “elements in relief on both the external and internal surfaces.” It is not clear what are considered the claimed elements or what is considered elements in relief. 
	Claim 1, the phrase “predetermined performance” renders the claims indefinite. The use of “predetermined” has been held to be indefinite in a claim where it simply means determined beforehand, Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
	Claim 1, the phrase “the future garment” lacks antecedent basis. There is no previous mention of  future garment and it is not clear what constitutes a future garment. 
	Claim 1, it is not clear what is meant by breathable portions that are “designed” or why “designed” is in quotation marks. 
	Claim 1, it is not clear what is meant by breathable portions being defined by means of more open, honeycomb machining. More open that what? Also, the meaning of honeycomb machining is unknown. 
	Claim 1, it is not clear what is meant by the passage of air through holes “due to the conformation thereof.” 
	Claim 1, it is unclear what constitutes an ergonomic breathable portion. 
	Claim 1, the phrase “particularly flexible” renders the claims indefinite. It is not clear what specific level of flexibility is being claimed. 
	Claim 1, it is not clear what is meant by ribbed section which are particularly flexible and elasticized “not so much because of the yarn used, but due to the type of knitting.” It is not clear if the yarn or the type of knitting is elastic or which types of knitting are elastic. 
	Claim 1, the phrase “type of knitting” renders the claims indefinite. The addition of the word "type" extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b). 
Claim 1, the phrase “the result of different combinations of the three components” lacks antecedent basis. There is no previous mention of a result of different combinations of the three components.  
	Claim 1, the claim states that the structured knitted fabric is the result of different combinations of the three components and then lists a first fabric, a second fabric, and a third fabric. It is not clear which (or any) of the three fabrics is being claimed. It is not clear what is required by the claim in terms of the three fabrics. 
	Claim 1, the weight of the first fabric is unknown and therefore it is unknown if the first fabric is suitable for all sports from skiing to cycling. 
	Claim 1, it is not clear what sports encompass “from skiing to cycling.”
	Claim 1, the phrase “lightweight and breathable garments” renders the claim indefinite. It is not clear what specific weight range is considered lightweight. 
	Claim 2, the phrase “the surface” lacks antecedent basis. It is not clear what surface is being referenced. 
	Claim 3, the phrase “types of machining” renders the claim indefinite. The addition of the word "type" extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b).
	Claim 3, the phrase “predetermined sector” renders the claims indefinite. The use of “predetermined” has been held to be indefinite in a claim where it simply means determined beforehand, Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
	Claim 3, the phrase “types of yarns” renders the claim indefinite. The addition of the word "type" extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b).
Claim 3, the phrase “yarns of different types” renders the claim indefinite. The addition of the word "type" extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  See MPEP 2173.05(b).
Claim 4, the phrase “hydrophilic characteristics” renders the claim indefinite. It is not clear what characteristics encompass hydrophilic characteristics beyond the single characteristic of being hydrophilic. 
Claim 4, the phrase “high capacity for heat resistance” renders the claim indefinite. It is not clear what is considered a high capacity of heat resistance versus simply being heat resistant. 
Claim 4, it is not clear what is meant by a polyurethane film that “facilitates the application thereof to the tubular element.” 
Claim 4, it is not clear what is meant by the membrane “having an optimal capacity for two-dimensional extension.” 
Claim 5, the phrase “extremely thin” renders the claim indefinite. It is not clear what specific thickness is required to be considered extremely thin.
Claim 5, the phrase “the garment” lacks antecedent basis. There is no previous mention of a garment. 
Claim 5, the limitation wherein “depending on the thickness and weight thereof, the said layer lends the garment either a greater or lesser degree of protection from the cold” renders the claim indefinite. Lesser or greater than what? Pus, the thickness and weight are not positively recited so it is not clear what level of protection from the cold is being claimed. 
Claim 5, the limitation wherein “for a winter garment a fine knit can be used which is thicker and has a closer knit” renders the claim indefinite. Thicker than what? Closer kit than what? Plus, a winter garment is not positively recited so it is not clear how/if this limitation limits the claim. 
Claim 6, the limitation wherein the fine knitted layer features teaselling renders the claim indefinite. It is not clear what structure is being claimed. 
Claim 6, the limitation that the layer be soft and fluffy renders the claim indefinite. The specific amount of softness and fluffiness is unclear. The claim is subjective rather than definitive. 
Claim 6, the limitation that the surface have a velvety appearance renders the claim indefinite. The claim is subjective rather than definitive.
Claim 7, the limitation wherein “depending on the fibres and the materials used for the production thereof, the said knitted layer (2) lends the final fabric clearly defined characteristics” renders the claim indefinite. What are considered clearly defined characteristics? Pus, specific fibres and materials are not claimed so it is not clear what characteristics are being claimed.
Claim 7, the phrase “the pre-defined thickness or honeycomb effect” lacks antecedent basis. There is no previous mention of a pre-defined thickness or pre-defined honeycomb effect. Plus, it is not clear what constitutes a honeycomb effect.
Claim 7, the limitation wherein the fabric is “comfortable and dynamic during movement” renders the claim indefinite. It is not clear what is considered “dynamic during movement” and comfort is subjective rather than definite. 
Claim 8, the phrase “the “seamless” features” lacks antecedent basis. There is no previous mention of “seamless” features. 
Claim 8, the limitation that the fabric is soft and extensible renders the claim indefinite. The specific amount of softness and extensibility is unclear. The claim is subjective rather than definitive. 
Claim 8, it is not clear what humidity is considered external humidity and what humidity is considered internal humidity. 

Claim Rejections - 35 USC § 102 and/or 103
There is such a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the current claims that it would not be proper to reject said claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.
The following patent is cited to show the state of the art with respect to a structured knitted tubular fabric comprising a first knitted fabric, a membrane, and a second knitted fabric, wherein the fabrics and membrane are joined together. See entire document including [0001]-[0004], [0025]-[0032], [0186]-[0193] and [0217]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789